IN THE SUPREME COURT OF THE STATE OF NEVADA


                IRENA PIMKOVA,                                         No. 70161
                                        Appellant,
                              vs.
                CRAIG A. BUSCH,                                             FILED
                                        Respondent.
                                                                            AUG 0 9 2016




                                     ORDER DISMISSING APPEAL
                            This is a pro se appeal from an order dismissing appellant's
                complaint. Eighth Judicial District Court, Clark County; Timothy C.
                Williams, Judge.
                            On April 25, 2016, this court issued a notice to appellant
                regarding the applicable deadlines for filing in this appeal. That notice
                included the direction to file, within 15 days, a transcript request form or
                certificate that no transcripts would be requested, and, within 20 days, a
                docketing statement that complies with NRAP 14. Appellant failed to file
                the documents. On June 6, 2016, we entered an order directing appellant
                to file the required documents within 11 days. We cautioned appellant
                that failure to timely file any of the documents may• result in dismissal of
                the appeal. To date, appellant has failed to file either the transcript
                request form or certificate of no transcript request or the docketing

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                            110--- 4153
                statement. Accordingly, we conclude that appellant has abandoned this
                appeal, and we
                              ORDER this appeal DISMISSED.'


                                                           bee t;
                                                            -




                                          Hardesty



                Saitta                                       Pickering




                cc: Hon. Timothy C. Williams, District Judge
                     Irena Pimkova
                     Pyatt Silvestri
                     Eighth District Court Clerk




                         'We deny as moot respondent's motion to dismiss the appeal.


SUPREME COURT
     OF
   NEVADA

                                                       2